MAY 12, 2015
                                      TRIA~   CAUSE NO. W96-03061-J(A)
                                            WRIT NO. WR-54,607-02
DAVID MCCALL
#876980
MCCONNELL UNIT
3001 S. EMILY DR.
BEEVILLE, TEXAS,  78102



Dear Mr. Acosta,
       I     filed        a     Motion for Reconsideration/Rehearing in regards to my
habeas        corpus           in     May     of     2014.     The filing included my Objections
to     the        trial        court's        Findings,       Facts, and Conclusions of Law, and
the        trial     court's           Recommendation.          The     Motion    for   Reconsidera~ion

was        dismissed           on     May     28, 2014. I filed these papers while I was on
the        Byrd     Unit, in transient, and was not able to get copies of these
papers        made.           Could     you        please    send     me a copy of my Objections to
the Trial Court's Recommendations that were filed in May of 2014?
      Thank you very much for your help with this very important matter.




                                                                        ~o~CdP1~
                                                                         DAVID MCCALL      PRO SE'




                                                                            ft~~E~V~D ~~
                                                                          OOlWft OF CRJMINb\t 1!\~~~S
                                                                                 MAY 18 2015